Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00497-CR

                                 Jimmy Don SMARTT,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                    From the 43rd District Court, Parker County, Texas
                               Trial Court No. CR12-0166
                      The Honorable Trey E. Loftin, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 5, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice